Citation Nr: 0324506	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  02-11 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a 
sleep disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from October 1982 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted an increased evaluation to 50 percent for a 
sleep disorder.  The veteran disagrees with the level of 
disability assigned.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's sleep disorder is not manifested by chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale; he has not required a tracheostomy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for a 
sleep disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Code 6847 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was service-connected for a sleep disorder in a 
May 1993 rating decision which noted that the veteran had 
received a physical disability discharge with a diagnosis of 
sleep paralysis with terrifying hallucinations.  

In September 1998, the veteran sought treatment from A. 
Ohman, M.D., with complaints of sleep problems and tremors 
which had been ongoing for several years.  He was referred 
for a sleep study.

In a July 1999 report on the results of a sleep study, M. 
Mike, M.D. wrote that the veteran had symptoms of sleep 
paralysis, and hallucinations.  The diagnosis was mild 
obstructive sleep apnea.  Suggested treatment included use of 
nasal CPAP.  Tracheostomy was not recommended as a treatment 
option.

The veteran was also referred to an ear, nose and throat 
specialist, C. Railsback, M.D., for his symptoms of sleep 
apnea.  In an August 1999 letter, Dr. Railsback noted that 
the veteran complained of "sleep paralysis" when he could 
not respond to verbal commands while he was asleep.  ENT 
examination revealed a nasal septal deviation and nasal 
turbinate hypertrophy with an elongated uvula and redundant 
soft palate.  He was recommended for a nasal septal 
reconstruction with inferior turbinate reduction and 
uvulopalatopharyngoplasty which was performed in September 
1999.

On VA examination in June 2000, the veteran complained of 
excessive sleepiness since 1983.  He gave a long history of 
loud snoring, sleep paralysis, and hypnogogic and hypnopompic 
hallucinations.  There was no cataplexy.  His wife noted 
pauses in his breathing while he slept, and he had been known 
to choke and gasp while asleep.  For the last five years, he 
worked from 6:00 pm until 6:00 am.  Because of his 
sleepiness, he tried to take short naps at work.  He 
complained of feeling like a "zombie" while at work.  His 
work performance, however, had remained satisfactory.  He 
reported that his recent surgery had not significantly 
improved any of his sleep problems.  He was not currently 
taking any medication.  The assessment was sleep disorder and 
he was recommended for a repeat sleep evaluation.

A VA sleep study in July 2000 resulted in the impressions of 
poor sleep hygiene with delayed sleep phase syndrome, 
possible narcolepsy, doubtful obstructive sleep apnea and 
probable periodic limb movements during sleep.  It was 
recommended that he improve his sleep hygiene by switching to 
the daytime shift which would probably improve his sleep 
pattern.  He was also advised to try and get up at the same 
time every morning and to try and get some exercise.  

On multiple sleep latency testing in August 2000, EEG 
indicated an average sleep latency of 10 minutes and 15 
seconds.  The examiner commented that all latencies in excess 
of 10 minutes are felt to be in the normal range, though this 
examination would indicate that the veteran was on the border 
of abnormal sleepiness.  The examiner noted that this study 
would not be consistent with a diagnosis of narcolepsy.  

VA outpatient treatment records show in November 2000 he was 
still having sleep problems.  He had been using his CPAP 
(continuous positive airway pressure) machine infrequently 
because he could not use it when he was stuffed up.  He also 
had switched to day shift.  Options for improving his apnea 
were discussed including a different face mask and 
tracheotomy.  The veteran was opposed to the tracheotomy.  
Antipsychotic medication was also discussed to treat the 
hallucinations, but he preferred to wait and see if the CPAP 
could be made more effective.  The examiner noted that the 
veteran did not have any primary psychiatric problems which 
needed treatment.  The impression was sleep apnea with 
hypnogogic/hypnopompic hallucinations.  

A VA ENT examination in July 2001 resulted in a diagnosis of 
history of sleep apnea disorder with no evidence whatsoever 
of obstructive sleep apnea as a causative factor.  The 
examiner suspected a neurologic basis for the veteran's 
condition.  

On VA neurological disorders examination in July 2001, the 
veteran reported that his shift had changed at work to try 
and help his sleep problem, but so far he could not tell any 
difference.  He reported that he had been using a CPAP in 
recent months and just recently changed the mask.  There was 
some suggestion that his apnea had somewhat improved.  He 
described episodes of apnea, also a history of his being in a 
motor vehicle accident while in the service with resultant 
head injury.  Subsequently, he developed sleep apnea and 
episodes of sleep paralysis where he was awake, could not 
move, and moans all the time.  These lasted only a few 
seconds, but he would have these 10 or 15 times a night.  He 
also described sleep starting where he would jerk his 
extremities as he started to sleep.  He had been tried on 
several medications, including antipsychotics.  Nasal 
reconstructive surgery had not been of any benefit.  Recent 
EEG was not consistent with narcolepsy and there was no 
evidence of epileptiform activity.  Following examination, 
the impression was history of head injury incurred in a motor 
vehicle accident with subsequent sleep disorder manifested by 
apnea, sleep paralysis, hallucinations, and sleep start 
abnormalities that were moderately severe, slightly 
progressive and severely disabling.  

VA mental health clinic notes show that the veteran was 
hospitalized in June 2002 for organic depressive disorder and 
treated with medication.  He showed improvement in his 
depression but continued to complain of hallucinations.  

The veteran was provided a VA mental disorders examination in 
September 2002.  He related that he was currently employed as 
a mail sorter at the post office, but he was not very happy 
about this.  Upon review of the veteran's history, the 
examiner noted that the veteran had been given diagnoses of 
sleep apnea by some doctors, and seizure disorder by others 
because of the associated hypnagogic and hypnopompic 
hallucinations, although EEG testing had been normal.  It was 
further noted that while an abnormal EEG confirmed a seizure 
diagnosis, a normal EEG did not rule it out.  The veteran's 
history of treatment by surgical intervention and use of CPAP 
machine was noted.  Following a psychiatric examination, the 
examiner noted that the veteran had no abnormal psychiatric 
manifestations.  The diagnosis was post-traumatic sleep 
breathing problem that is apnea, and could also be seen as a 
seizure disorder.  This condition was associated with strong 
hypnogogic and hypnopompic hallucinations.  

In a December 2002 personal hearing, the veteran testified 
that the lack of good productive sleep was his biggest 
problem.  He stated that he was currently using a CPAP 
machine.  In regard to his sleep paralysis, he stated that he 
was aware of his surroundings and that he was mentally 
conscious when these episodes happened.  He stated that he 
was unable to call out for help and could not physically 
move.  These episodes reportedly occurred three to four times 
per week.  He also stated that he may have hallucinations 
during the sleep paralysis episodes.  He stated that he 
averaged only three to four hours of sleep per night and his 
lack of sleep caused him to be very physically tired at work.  

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law eliminates the concept 
of a well-grounded claim, and redefines the obligations of 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and any representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the new regulations in a March 2001 letter 
to the veteran which also informed him which evidence VA 
will seek to provide and which evidence the veteran is to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The Board concludes that VA has complied with all 
notification requirements.

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased evaluation.  The 
Board concludes the discussions in the December 2001 rating 
decision, the statement of the case (SOC) issued in July 
2002, the supplemental statement of the case (SSOC) issued in 
December 2002, as well as letters sent to him informed him of 
the information and evidence needed to substantiate his claim 
for an increased rating and complied with VA's notification 
requirements.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained all relevant records of the 
veteran's treatment from VA, as well as his records of 
private treatment.  VA examinations were provided the veteran 
in July 2001 and September 2002.  He has presented evidence 
and testimony in a personal hearing before a hearing officer 
at the RO.  There is sufficient evidence to decide the claim 
for increased rating.  The veteran has not referenced any 
unobtained evidence that might substantiate his claim for an 
increased rating or that might be pertinent to the bases of 
the denial of the claim.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
requirements of the VCAA have been met.  

Legal Criteria and Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2002).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Sleep apnea syndrome (obstructive, central or mixed), with 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or; requiring a tracheostomy, is assigned a 
100 percent evaluation.  When sleep apnea requires the use of 
a breathing device such as a continuous positive airway 
pressure machine, a 50 percent evaluation is warranted.  With 
persistent daytime hypersomnolence, a 30 percent evaluation 
is warranted.  When asymptomatic but with documented sleep 
disorder breathing, a noncompensable evaluation is assigned.  
38 C.F.R. § 4.97; Diagnostic Code 6847 (2002).

The preponderance of the evidence is against a higher 
evaluation.  Competent evidence of chronic respiratory 
failure with carbon dioxide retention or cor pulmonale has 
not been presented.  Although the record shows that the 
veteran was informed of the possibility of a tracheotomy as a 
treatment option, there is no evidence that this was required 
or even recommended.  In the absence of this evidence, the 
preponderance of the evidence is against the higher 
evaluation. The Board has also considered the veteran's 
arguments that he should be compensated for his sleep 
paralysis and hallucinations, apart from his current 
evaluation.  However, there is no evidence of additional 
disability.  On VA mental disorders examination in December 
2002, the examiner noted that the veteran had no abnormal 
psychiatric manifestations, only a post traumatic sleep 
breathing problem.  The veteran's service-connected sleep 
disorder is therefore fully compensated under Diagnostic Code 
6847 at the 50 percent evaluation for sleep apnea requiring 
the use of a CPAP machine.

The veteran is competent to report his symptoms; however, to 
the extent that the veteran has asserted he warrants a higher 
evaluation for his sleep disorder, the medical findings do 
not support his contentions.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  The Board is sympathetic to the veteran's 
complaints of sleep disruption; however, taking the veteran's 
contentions into account and the medical findings, a higher 
evaluation for a sleep disorder is not warranted because the 
criteria required for a higher evaluation are not met.  In 
reaching this decision, the Board has considered the complete 
history of the disability in question as well as the current 
clinical manifestations and the impact the disability may 
have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The schedular criteria and currently assigned 
evaluation for a sleep disorder are adequate as the case does 
not present an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards.  The assignment of a high schedular 
evaluation is recognition of substantial interference with 
employment.  However, competent, objective evidence of 
frequent periods of hospitalization for a sleep disorder has 
not been shown.  Although some accommodation including shift 
changes have been required, the veteran has maintained full 
employment throughout this appeal.  There is no basis for the 
assignment of an extraschedular evaluation.


ORDER

An evaluation in excess of 50 percent for sleep disorder is 
denied.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

